IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ALFRED WASHINGTON,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2081

THELMA S. WASHINGTON,

      Appellee.


_____________________________/

Opinion filed May 1, 2015.

An appeal from the Circuit Court for Leon County.
Nina Ashenafi Richardson, Judge.

Fred H. Flowers of Flowers Law, LLC, Tallahassee, for Appellant.

Thelma S. Washington, pro se, Appellee.




PER CURIAM.

      Appellant, Alfred Washington, seeks review of an order denying his motion

to dissolve an injunction against repeat violence that was entered against him in

2011. In both the motion at issue and a prior motion to dissolve the injunction that
was also denied, Appellant challenged the merits of the injunction instead of making

any allegations of changed circumstances. On appeal, Appellant again challenges

the merits of the injunction. We affirm. See Highway 46 Holdings, LLC v. Myers,

114 So. 3d 215, 221 (Fla. 5th DCA 2012) (noting that the appellant appealed from

an order refusing to dissolve a temporary injunction and explaining that because

neither party filed an appeal from the original injunction order entered after notice

and a hearing, “the sufficiency of the original, unappealed injunction order is not

before this Court for review”); see also Spaulding v. Shane, 150 So. 3d 852, 853

(Fla. 2d DCA 2014) (explaining that in order to establish entitlement to dissolution

of an injunction, the movant must prove that there has been a change in

circumstances since the injunction was entered).

      AFFIRMED.

LEWIS, C.J., BENTON and MAKAR, JJ., CONCUR.




                                         2